Citation Nr: 1108003	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-17 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an earlier effective date prior to May 26, 1994, for service connected schizophrenia, chronic, undifferentiated. 

2. Entitlement to an initial evaluation in excess of 10 percent for schizophrenia from May 26, 1994, and in excess of 30 percent from March 9, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1990 to October 1990 and from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (BVA) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This case has a extensive procedural history.  Briefly, service connection was initially denied for a nervous disorder in an January 1993 rating decision. The Veteran requested to reopen his claim for service connection for a paranoid schizophrenia in May 1994, but rating decision dated June 1994 denied his claim as the RO determined that new and material evidence to reopen the claim had not been presented. 

After the Veteran was notified of the decision and of his procedural and appellate rights, he filed a notice of disagreement in July 1994 and a hearing was held before a RO Hearing Officer in January 1995.  In April 1995, the RO furnished the Veteran the Statement of the Case (SOC).  In May 1995, in response to the SOC, the Veteran, through counsel, submitted a statement, containing the necessary information required for a substantive appeal, namely, identification of the issue and argument relating to errors of fact or law made in the determination being appealed.  The RO construed the May 1995 document as a claim to reopen and not as a substantive appeal.

In July 2004, the Board determined that the May 1995 document constituted a substantive appeal to the June 1994 rating decision because it was timely filed, it was a direct response to the SOC, issued in April 1995, and it contained the necessary information required in a properly completed substantive appeal, VA Form 1-9, which is the last action the Veteran needed to take to perfect his appeal.

For this reason, the Board traced the current appeal to the June 1994 rating decision as it is the earliest rating decision after the finalized rating decision of January 1993.

Rating decisions in December 1998, August 1999, and October 2001 also denied the Veteran's claim for service connection.  Finally, in May 2006, the Board granted the claim of service connection for schizophrenia on the basis of the one-year presumption for a chronic disease.  Subsequently, a June 2006 rating decision granted the Veteran service connection for schizophrenia, chronic, undifferentiated at 30 percent evaluation, effective March 9, 2000.  Finally, a February 2007 rating decision established an effective date of May 26, 1994, for a 10 percent evaluation and a 30 percent evaluation from March 9, 2000.

The issue of entitlement to an increased initial evaluation for schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An application to reopen a previously denied claim of entitlement to service connection for schizophrenia was received on May 26, 1994.
 
2. In February 2007, the RO established service connection for the Veteran's schizophrenia, chronic, undifferentiated, effective May 26, 1994.


CONCLUSION OF LAW

The criteria for the establishment of an effective date prior to May 26, 1994, for the grant of service connection for schizophrenia, chronic, undifferentiated, have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & 2009); 38 C.F.R. § 3.400 (q) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran and his representative contend, in substance, that his service-connected schizophrenia should have been service-connected with an effective date earlier than the date the RO assigned.  Initially, it is noted that VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA's notice obligations have been met.  Once service connection has been granted and an initial disability rating and effective date have been assigned, "the typical service- connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006); accord Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a service- connection claim has been substantiated, the claimant bears the burden of showing how a defect in VCAA notice prejudiced him with respect to the "downstream elements"-namely the assignment of an effective date and a disability rating).  Any defect in the notice is therefore nonprejudicial.

In this case, because service connection was established by the Board in May 2006 and implemented by the currently appealed RO decision of June 2006, the Veteran's claim has been "proven" and 5103(a) notice is "no longer required."  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran.

VA also has a duty to assist a claimant in the development of a claim.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records and relevant VA treatment records.  The Veteran did not identify, nor did he request that VA assist in obtaining, any private medical records.

Effective dates of awards are determined, essentially, by finding what was shown by the record at various points in time and then applying governing law to those findings.  Generally, VA need not undertake further development of the evidence unless the claimant alleges that relevant evidence is outstanding.  The Veteran here does not allege that relevant evidence is outstanding.  Accordingly, the Board finds that VA has fulfilled its duty to assist in every respect.

Earlier Effective Date

Unless specifically provided otherwise by statute, the effective date of an award for compensation benefits based on (1) an original claim, (2) a claim reopened after final adjudication, or (3) a claim for increase, is the date VA received the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Lalonde v. West, 12 Vet. App. 377, 382 (1999) (effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but rather, on the date the application was filed with VA).

A "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement[,] or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates "an intent to apply for one or more [VA] benefits" and (2) "identif[ies] the benefit sought" may be considered an informal claim.  38 C.F.R. § 3.155(a).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file, after the last final disallowance of the claim, that could be interpreted to be a formal or informal claim for benefits.  Lalonde v. West, 12 Vet. App. 377, 381 (1999); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, VA is required to forward an application form to the claimant for execution.  If VA receives the application form within one year from the date it was sent to the claimant, VA will consider it filed as of the date it received the informal claim.  38 C.F.R. § 3.155.

As stated above, the Veteran was initially denied service connection for a nervous condition in January 1993.  In May 1994, the Veteran requested his claim for service connection be reopened.  In July 2004, the Board reopened the claim and remanded it for further development.  Subsequently, in May 2006, the Board granted service connection for schizophrenia, chronic, undifferentiated, and a February 2007 rating decision established an effective date of May 26, 1994, the date the RO received the Veteran's request to reopen his claim for service connection.

The Veteran argues that the effective date of the award for service connection for schizophrenia, currently May 26, 1994, should be from May 1991, when he separated from his military service.  The Veteran and his representative argue that his symptoms of schizophrenia interfered with every aspect of his life since his separation.

The Board recognizes that the Veteran was treated for variously diagnosed psychiatric disorders prior to May 1994.  Under the law, however, and as noted above, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii) (2009).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on May 26, 1994.  See also Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).

There is simply no authority in law which would permit the Board to grant the Veteran's claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Board finds that an effective date prior to August 8, 2001, for the establishment of service connection, is not warranted.



ORDER

Entitlement to an effective date earlier than May 26, 1994, for the award of service connection for colon cancer, is denied.


REMAND

The Board has determined that further development action is required before appellate review of the file can proceed.  The Veteran's representative asserted to the Board in an written brief dated in January 2011 that the Veteran's service connected schizophrenia is more severe than his current evaluation reflects.  The Veteran's parents described the Veteran has having "decreased mental acuity with severe mood swings."  The Veteran was last examined in March 2005 for his condition and, therefore, the VA examination results are now approximately six years old.

Therefore, the Veteran should be afforded a VA examination to determine the current severity of his schizophrenia.  38 C.F.R. § 3.159(c)(4) (2010); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

Accordingly, the Board finds that another VA medical examination and opinion addressing the increased severity of the Veteran's condition is necessary in adjudication of the claim on appeal.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1. The AMC should schedule the Veteran for an examination with the appropriate medical specialist(s) to determine the severity of his service connected schizophrenia, chronic, undifferentiated.  All testing deemed necessary by the examiners should be performed and the results reported in detail.  The claims folder must be available for review by the examiners in conjunction with the examinations and this fact should be acknowledged in the reports.

2. Thereafter, the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


